Citation Nr: 0030041	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-17 479	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for a 
psychophysiological gastrointestinal reaction manifested by 
gastrointestinal disease, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from June 1963 to 
June 1968.  

This appeal arises from a June 1999 rating action of the 
Jackson, Mississippi, regional office (RO).  In that 
decision, the RO denied the issue of entitlement to a 
disability evaluation greater than 10 percent for the 
veteran's service-connected psychophysiological 
gastrointestinal reaction manifested by gastrointestinal 
disease.  


REMAND

In April 1972 the RO granted service connection for a 
psychophysiological gastrointestinal reaction manifested by 
gastrointestinal disease and assigned a 10 percent rating 
under Diagnostic Code 9502.  Under Diagnostic Code 9502, 
psychological factors affecting the physical condition were 
rated under the general rating criteria for psychoneurotic 
disorders.

Effective November 7, 1996, the rating criteria for 
psychiatric disorders were revised and are now found at 38 
C.F.R. § 4.130.  Under the revisions Diagnostic Code 9502 was 
eliminated. 

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see Sec. 4.14). 38 C.F.R. § 4.126(d), effective 
November 7, 1996.

The veteran's claim for an increased rating was received in 
1998.  A review of the statement of the case indicates that 
the RO determined that the gastrointestinal disorder 
represented the dominant aspect of the veteran's condition.  
However, the statement of the case shows that the RO 
evaluated the veteran's service-connected disability under 
Diagnostic Code 9502 which in no longer applicable.  In order 
to ensure the veteran's right of due process the Board is of 
the opinion that additional action is required.

Accordingly, the case is REMANDED to the RO for the following 
development:  

1.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to current treatment 
of mental and gastrointestinal 
disabilities. 

2  Thereafter, it is requested that the 
RO re-adjudicate the issue in appellate 
status to include consideration of the 
revised rating criteria for psychiatric 
disorders.  If the benefit sought remains 
denied, a supplemental statement of the 
case, which includes the new psychiatric 
rating criteria, should be furnished to 
the veteran and his representative and 
they should be provided with an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




